[logo.jpg]
22762 Westheimer Parkway, Suite 515, Katy, Texas 77450
Tel:  +1 832 437 0329
 
January 13, 2011
IROQUOIS MASTER FUND LTD.
641 Lexington Avenue, 26th Floor
New York, NY 10022
Attn: Joshua Silverman


IROQUOIS CAPITAL OPPORTUNITY FUND LP
641 Lexington Avenue, 26th Floor
New York, NY 10022
Attn: Scot Cohen


RE:  Subscription Agreement, dated as of February 25, 2010, by and between Glen
Rose Petroleum Corporation (the “Company”), and the subscribers listed on
Schedule 1 thereto (the “Subscribers” and the “Agreement”).  Capitalized terms
used herein and not herein otherwise defined shall have the meanings ascribed to
them in the Agreement.


Gentlemen:


Reference is made to the provisions of Paragraph 13(j) of the Agreement. The
purpose of this letter is to confirm that you, as the Majority in Interest,
agree to waive any default, and otherwise forbear from any action permitted
under the Transaction Documents (including, without limitation, the provisions
of paragraph 7.2 of the Agreement) or otherwise, by reason of the Company’s
authorized Common Stock being only 20 million shares at this time (and at the
time that the Transaction Documents were executed and delivered), subject to the
following:


 
a.
within 10 days after the date hereof, the Company shall obtain the written
consent of the holders of a majority of the outstanding common stock to amend
the Articles of Incorporation of the Company to increase the authorized Common
Stock to not less than 125 million shares (and not more than 150 million shares)
and increase the authorized preferred stock to 5 million shares, and thereafter
file a certificate of amendment to the Company’s Articles of Incorporation with
the Secretary of State of the State of Delaware to effect such increases to the
authorized common stock and preferred stock of the Company so that such
increases are effective no later than 90 days after the date hereof; and



 
b.
that notwithstanding anything to the contrary contained in the Notes, the
interest rate payable by the Company as the Borrower, from and after October 1,
2010 until the Maturity Date, accelerated or otherwise, when the principal and
remaining accrued but unpaid interest shall be due and payable, or sooner, shall
be fifteen percent (15%) per annum (the “Prevailing Interest Rate”); and



     
 
c.
that notwithstanding anything to the contrary contained in the Notes, for
interest payable under the Notes from and after the date hereof, the Borrower
may elect, as long as there shall not have occurred and be continuing any Event
of Default, to pay that portion of the accrued interest on the Note that accrues
at the rate in excess of 8% per annum by delivery to Holder of an executed and
completed Allonge, in the form annexed thereto as Exhibit A (as therein provided
for payment by delivery of an Allonge), which shall increase the Principal
Amount of the Note; and

 
 
 

--------------------------------------------------------------------------------

 
 
[logo.jpg]

22762 Westheimer Parkway, Suite 515, Katy, Texas 77450
Tel:  +1 832 437 0329
  
 
d.
that the proceeds (net of direct costs) of the Company’s currently contemplated
offering of securities (presently expected to be at least $2.1 million, from the
sale of convertible preferred stock and warrants) pursuant to Regulation S (the
“Reg S Offering”), shall be substantially employed by the Company (i) to drill,
case and complete up to 10 delineation/production wells to a depth below the
Trinity Basal Sands (approx. 275 meters) spaced widely across the leased acreage
(the “Wells”), (ii) to evaluate cores, logs and oil samples from the Wells,
(iii) commission and publish a full resource evaluation, (iv) to finalize a
field-wide development plan, and (iv) for the working capital needs of the
Company; provided, however, that the working capital portion thereof may not be
used for accrued and unpaid officer and director salaries, nor payment of
financing related debt nor redemption of outstanding notes or equity instruments
of the Company nor non-trade payables outstanding on the date hereof; and

  
 
e.
that the net proceeds of the Reg S Offering, except for the cash portion of the
interest payments provided for in clauses “g” and “h” below, which shall be paid
to the Subscribers, shall be held in escrow by Sichenzia Ross Friedman Ference
LLP, 61 Broadway, 32d Floor, New York, NY 10006 (the “Escrow Agent”) pursuant to
the terms of an Escrow Agreement to be executed by the parties substantially in
the form attached hereto as Exhibit A (the “Escrow Agreement”); and

  
 
f.
the Reg S Offering shall have closed in the amount of not less than $2.1 million
and funded to the Company no later than 3:00pm Eastern on January 21, 2011; and

  
 
g.
that the interest payment due and payable under the Notes on December 31, 2010
is permitted to be paid on or before January 24, 2011; and



     
 
h.
that the cash portion of the interest payment due and payable under the Notes on
March 31, 2011 shall be paid on or before January 24, 2011; and

  
 
i.
the undersigned acknowledges that in connection with application of the
provisions of Section 12(a) of the Subscription Agreement to the closing of the
Offering, that the provisions of Section 12(a) do not provide any
anti-dilution rights that are in addition to those provided by the provisions of
the Notes and the Warrants, or trigger any other rights regarding the securities
to be issued to the investors in connection with the closing of the Offering;
and

  
 
j.
except as provided above, the Transaction Documents remain in force and effect.



Sincerely,
Andrew Taylor-Kimmins
Chief Executive Officer


WAIVER


The undersigned Subscribers, being the Majority in Interest, hereby confirm the
waiver and forbearance described above, upon and subject to the terms thereof
set forth above, and represent and warrant to the Company that it is authorized
to entered into and grant the forgoing waiver and forbearance and agree, on
behalf of the Subscribers, to the terms thereof, including the provisions of “b”
that increase the interest rate under the Note, and “c” that allow the Borrower
the election to pay accrued interest by delivery of an Allonge which shall
increase the Principal Amount of the Note.

 
 

--------------------------------------------------------------------------------

 
 
[logo.jpg]
22762 Westheimer Parkway, Suite 515, Katy, Texas 77450
Tel:  +1 832 437 0329
  
Name of Subscriber: IROQUOIS MASTER FUND LTD.                IROQUOIS CAPITAL
OPPORTUNITY FUND LP
 
 Authorized Signatory:
/s/ Scot Cohen     
 
Authorized Signatory:
/s/ Scot Cohen
 
Name:
Scot Cohen
Name:
Scot Cohen
Title:
 
Title:
 
Dated:
1.14.11
Dated:
1.14.11
       
CC:
Grushko & Mittman, P.C.
     
515 Rockaway Avenue
     
Valley Stream, New York 11581
     
facsimile: (212) 697-3575
   

 
EXHIBIT “A”
  
ESCROW AGREEMENT
  
This Escrow Agreement is dated as of the ___ day of January, 2011 among Glen
Rose Petroleum Corporation, a Delaware corporation (the “Company”), and
Sichenzia Ross Friedman Ference LLP (the “Escrow Agent”):
 
WITNESSETH:
 
WHEREAS, the Company, and IROQUOIS MASTER FUND LTD. and IROQUOIS CAPITAL
OPPORTUNITY FUND LP (collectively, the Majority in Interest) are parties to a
certain waiver agreement dated January 13, 2011 (the “Default Waiver”),
respecting a default under the Subscription Agreement, dated as of February 25,
2010, by and between Glen Rose Petroleum Corporation (the “Company”), and the
subscribers listed on Schedule 1 thereto (the “Subscribers” and, the
“Agreement”) and the Notes. Capitalized terms used herein and not herein
otherwise defined shall have the meanings ascribed to them in the Agreement or
the Default Waiver; and


WHEREAS, the Majority in Interest require the Company to enter into and deliver
this Escrow Agreement as a condition to the delivery by them of the Default
Waiver, and that the net proceeds of the Reg S Offering be held in escrow and
released by the Escrow Agent in accordance with the terms and conditions of this
Escrow Agreement; and


WHEREAS, the Escrow Agent is willing to serve as escrow agent pursuant to the
terms and conditions of this Escrow Agreement;

 
 

--------------------------------------------------------------------------------

 

[logo.jpg]
22762 Westheimer Parkway, Suite 515, Katy, Texas 77450
Tel:  +1 832 437 0329
  
NOW THEREFORE, the parties agree as follows:

 
ARTICLE I
  
INTERPRETATION
 

1.1.         Definitions.  Capitalized terms used and not otherwise defined
herein that are defined in the Agreement or the Default Waiver shall have the
meanings given to such terms in therein.  Whenever used in this Escrow
Agreement, the following terms shall have the following respective meanings:

 
§            “Closing Date” shall mean the date(s) of closing of the Reg S
Offering and receipt by the Company of the proceeds thereof;
 
§            “Escrowed Payment” means an aggregate cash payment of not less than
 $2,100,000, less the direct costs of closing the Reg S Offering (in the amount
of approximately $150,000 for a closing of approximately $2.1 million or
approximately $264,000 for a closing of approximately $4 million, exclusive of
attorneys’ fees and expenses), and the cash portion of the interest payments to
the Subscribers for Q4 2010 and Q1 2011;
 
           1.2.          reserved.
 

1.3.         Extended Meanings.  In this Escrow Agreement words importing the
singular number include the plural and vice versa; words importing the masculine
gender include the feminine and neuter genders.  The word “person” includes an
individual, body corporate, partnership, trustee or trust or unincorporated
association, executor, administrator or legal representative.
 

1.4.         Waivers and Amendments.  This Escrow Agreement may be amended,
modified, superseded, cancelled, renewed or extended, and the terms and
conditions hereof may be waived, only by a written instrument signed by all
parties, or, in the case of a waiver, by the party waiving compliance.  Except
as expressly stated herein, no delay on the part of any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any waiver on the part of any party of any right, power or privilege hereunder
preclude any other or future exercise of any other right, power or privilege
hereunder.
   
1.5.         Headings.  The division of this Escrow Agreement into articles,
sections, subsections and paragraphs and the insertion of headings are for
convenience of reference only and shall not affect the construction or
interpretation of this Escrow Agreement.
  
 
 

--------------------------------------------------------------------------------

 

[logo.jpg]
22762 Westheimer Parkway, Suite 515, Katy, Texas 77450
Tel:  +1 832 437 0329
 

1.6.          Law Governing this Escrow Agreement.  This Escrow Agreement shall
be governed by and construed in accordance with the laws of the State of New
York without regard to conflicts of laws principles that would result in the
application of the substantive laws of another jurisdiction.  Any action brought
by either party against the other concerning the transactions contemplated by
this Escrow Agreement shall be brought only in the state courts of New York or
in the federal courts located in the state of New York.  Both parties and the
individuals executing this Escrow Agreement and other agreements on behalf of
the Company agree to submit to the jurisdiction of such courts and waive trial
by jury.  The prevailing party (which shall be the party which receives an award
most closely resembling the remedy or action sought) shall be entitled to
recover from the other party its reasonable attorney’s fees and costs.  In the
event that any provision of this Escrow Agreement or any other agreement
delivered in connection herewith is invalid or unenforceable under any
applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law.  Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision of any agreement.
 

1.7.          Specific Enforcement, Consent to Jurisdiction.  The Company and
Subscribers acknowledge and agree that irreparable damage would occur in the
event that any of the provisions of this Escrow Agreement were not performed in
accordance with their specific terms or were otherwise breached.  It is
accordingly agreed that the parties shall be entitled to an injuction or
injunctions to prevent or cure breaches of the provisions of this Escrow
Agreement and to enforce specifically the terms and provisions hereof or
thereof, this being in addition to any other remedy to which any of them may be
entitled by law or equity.  Subject to Section 1.6 hereof, each of the Company
and Subscribers hereby waives, and agrees not to assert in any such suit, action
or proceeding, any claim that it is not personally subject to the jurisdiction
of such court, that the suit, action or proceeding is brought in an inconvenient
forum or that the venue of the suit, action or proceeding is improper.  Nothing
in this Section shall affect or limit any right to serve process in any other
manner permitted by law.

 
ARTICLE II
  
DELIVERIES TO THE ESCROW AGENT
  
2.1.          Company Deliveries.  On the Closing Date, the Company shall cause
the Escrowed Payment to be delivered by wire transfer to the Escrow Agent.

 
ARTICLE III
  
RELEASE OF ESCROW
  
3.1.          Release of Escrow.  Subject to the provisions of Section 4.2, the
Escrow Agent shall release the Escrow as follows:
  
 (a)          On the Closing Date, the Escrow Agent will simultaneously disburse
the following:
 
(i)           legal fees in the amount of $10,000 to the firm of Grushko &
Mittman, PC, and
 
(ii)          legal fees in the amount of $65,000 to the firm of Sichenzia Ross
Friedman Ference LLP, and

 
 

--------------------------------------------------------------------------------

 

[logo.jpg]
22762 Westheimer Parkway, Suite 515, Katy, Texas 77450
Tel:  +1 832 437 0329
      
(iii)         $1.5 million to the Company, to be used by the Company as
indicated in the attached Budget.
  
The remaining funds will be retained in escrow pursuant to this Escrow Agreement
and released at the Company’s written request, for application consistent with
the attached Budget, promptly after receipt and pursuant to a certified
resolution of the Company’s board of directors which must include the
affirmative approval of the Nominated Director, which request may not be made
more frequently than one time each thirty days; provided, however, that the
Majority in Interest shall have received written notice of such request for
disbursement, together with a copy of the Company’s written request, and
disbursement by the Escrow Agent shall not be made to the Company earlier than 7
days after such notice of request is delivered to the Majority in Interest,
unless an earlier disbursement is permitted in writing by the Majority in
Interest.  Any funds retained in escrow after the first anniversary of the date
of this Escrow Agreement may be deposited by the Escrow Agent, in the Escrow
Agent’s absolute discretion with a court of competent jurisdiction in the State
of New York.

 
(b)           Notwithstanding the above, upon receipt by the Escrow Agent of
joint written instructions (“Joint Instructions”) signed by the Company and the
Majority in Interest, it shall deliver the funds in escrow in accordance with
the terms of the Joint Instructions.
   
(c)           Anything herein to the contrary notwithstanding, upon receipt by
the Escrow Agent of a final and non-appealable judgment, order, decree or award
of a court of competent jurisdiction (a “Court Order”), the Escrow Agent shall
deliver the funds in escrow in accordance with the Court Order.  Any Court Order
shall be accompanied by an opinion of counsel for the party presenting the Court
Order to the Escrow Agent (which opinion shall be satisfactory to the Escrow
Agent) to the effect that the court issuing the Court Order has competent
jurisdiction and that the Court Order is final and non-appealable.
 
3.3.           Acknowledgement of Company and Subscriber; Disputes.  Any dispute
with respect to the release of the funds in escrow shall be resolved pursuant to
Section 4.2 or by agreement between the Company and Subscribers.
 
ARTICLE IV
 
CONCERNING THE ESCROW AGENT
 
4.1.           Duties and Responsibilities of the Escrow Agent.  The Escrow
Agent’s duties and responsibilities shall be subject to the following terms and
conditions:
 

 
 

--------------------------------------------------------------------------------

 
 
[logo.jpg]
22762 Westheimer Parkway, Suite 515, Katy, Texas 77450
Tel:  +1 832 437 0329
        
(a)           The Escrow Agent (i) shall not be responsible for or bound by, and
shall not be required to inquire into whether Company or any other payee is
entitled to receipt of escrow funds pursuant to any other agreement or
otherwise; (ii) shall be obligated only for the performance of such duties as
are specifically assumed by the Escrow Agent pursuant to this
Escrow   Agreement; (iii) may rely on and shall be protected in acting or
refraining from acting upon any written notice, instruction, instrument,
statement, request or document furnished to it hereunder and believed by the
Escrow Agent in good faith to be genuine and to have been signed or presented by
the proper person or party, without being required to determine the authenticity
or correctness of any fact stated therein or the propriety or validity or the
service thereof; (iv) may assume that any person believed by the Escrow Agent in
good faith to be authorized to give notice or make any statement or execute any
document in connection with the provisions hereof is so authorized; (v) shall
not be under any duty to give the property held by Escrow Agent hereunder any
greater degree of care than Escrow Agent gives its own similar property; and
(vi) may consult counsel satisfactory to Escrow Agent, the opinion of such
counsel to be full and complete authorization and protection in respect of any
action taken, suffered or omitted by Escrow Agent hereunder in good faith and in
accordance with the opinion of such counsel.
  
(b)           The Escrow Agent is acting solely as a stakeholder at the request
of the Company and the Majority in Interest and that the Escrow Agent shall not
be liable for any action taken by Escrow Agent in good faith and believed by
Escrow Agent to be authorized or within the rights or powers conferred upon
Escrow Agent by this Escrow Agreement.  The Company shall indemnify and hold
harmless the Escrow Agent and any of Escrow Agent’s partners, employees, agents
and representatives for any action taken or omitted to be taken by Escrow Agent
or any of them hereunder, including the fees of outside counsel and other costs
and expenses of defending itself against any claim or liability under this
Escrow Agreement, except in the case of gross negligence or willful misconduct
on Escrow Agent’s part committed in its capacity as Escrow Agent under this
Escrow Agreement.
  
(c)           The Company agrees to reimburse the Escrow Agent for outside
counsel fees, to the extent authorized hereunder and incurred in connection with
the performance of its duties and responsibilities hereunder.
 
(d)           The Escrow Agent may at any time resign as Escrow Agent hereunder
by giving five (5) days prior written notice of resignation to the Company and
the Majority in Interest.  Prior to the effective date of the resignation as
specified in such notice, the Company may issue to the Escrow Agent an
Instruction authorizing delivery of the escrow funds to a substitute Escrow
Agent selected by the  Company and approved in writing by the Majority in
Interest.  If no successor Escrow Agent is so named and approved, the Escrow
Agent may apply to a court of competent jurisdiction in the State of New York
for appointment of a successor Escrow Agent, and to deposit the escrow funds
with the clerk of any such court.
  
(e)           Other than in connection with its legal fees, the Escrow Agent
does not have and will not have any interest in the escrow funds, but is serving
only as escrow agent, having only possession thereof.  The Escrow Agent shall
not be liable for any loss resulting from the making or retention of any
investment in accordance with this Escrow Agreement.
   
(f)           This Escrow Agreement sets forth exclusively the duties of the
Escrow Agent with respect to any and all matters pertinent thereto and no
implied duties or obligations shall be read into this Escrow Agreement.
  
(g)           The Escrow Agent shall be permitted to act as counsel for the
Company in any dispute as to the disposition of the escrow funds, in any other
dispute between the Subscribers and the Company.
  
 
 

--------------------------------------------------------------------------------

 

[logo.jpg]
22762 Westheimer Parkway, Suite 515, Katy, Texas 77450
Tel:  +1 832 437 0329
       
(h)           The provisions of this Section 4.1 shall survive the resignation
of the Escrow Agent or the termination of this Escrow Agreement.
 

4.2.         Dispute Resolution: Judgments.  Resolution of disputes arising
under this Escrow Agreement shall be subject to the following terms and
conditions:
  
(a)           If any dispute shall arise with respect to the escrow funds, or if
the Escrow Agent shall in good faith be uncertain as to its duties or rights
hereunder, the Escrow Agent shall be authorized, without liability to anyone, to
(i) refrain from taking any action other than to continue to hold the escrow
funds pending receipt of a Joint Instruction from the Subscribers and Company,
or (ii) deposit the escrow funds with any court of competent jurisdiction in the
State of New York, in which event the Escrow Agent shall give written notice
thereof to the Majority in Interest and the Company and shall thereupon be
relieved and discharged from all further obligations pursuant to this Escrow
Agreement.  The Escrow Agent may, but shall be under no duty to, institute or
defend any legal proceedings which relate to the escrow funds.  The Escrow Agent
shall have the right to retain counsel if it becomes involved in any
disagreement, dispute or litigation on account of this Escrow Agreement or
otherwise determines that it is necessary to consult counsel.
  
(b)           The Escrow Agent is hereby expressly authorized to comply with and
obey any Court Order.  In case the Escrow Agent obeys or complies with a Court
Order, the Escrow Agent shall not be liable to the Company or to any other
person, firm, corporation or entity by reason of such compliance.
  
ARTICLE V
  
GENERAL MATTERS
 

5.1.          Termination.  This escrow shall terminate upon the release of all
of the funds in escrow or at any time upon the agreement in writing of the
Company and the Majority in Interest.
 

5.2.          Notices.   All notices, demands, requests, consents, approvals,
and other communications required or permitted hereunder shall be in writing
and, unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, facsimile or email,
addressed as set forth below or to such other address as such party shall have
specified most recently by written notice.  Any notice or other communication
required or permitted to be given hereunder shall be deemed effective (a) upon
hand delivery or delivery by facsimile, with accurate confirmation generated by
the transmitting facsimile machine, or by email with delivery confirmation, at
the address or number designated below (if delivered on a business day during
normal business hours where such notice is to be received), or the first
business day following such delivery (if delivered other than on a business day
during normal business hours where such notice is to be received) or (b) on the
second business day following the date of mailing by express courier service,
fully prepaid, addressed to such address, or upon actual receipt of such
mailing, whichever shall first occur.  The addresses for such communications
shall be:
  
 
 

--------------------------------------------------------------------------------

 

[logo.jpg]
22762 Westheimer Parkway, Suite 515, Katy, Texas 77450
Tel:  +1 832 437 0329
      
(a)   If to the Company, to:
     
Glen Rose Petroleum Corporation
 
22762 Westheimer Parkway, Suite 515
 
Katy, TX 77450
 
Attn: Andrew Taylor-Kimmins, President
 
Fax: (832) 437-4037
 
Email: andrewtaylork@glenrosepetroleum.com
     
With a copy to:
     
Andrew M. Smith, Esq.
 
Sichenzia Ross Friedman Ference LLP
 
61 Broadway, 32d Floor
 
New York, NY 10006
 
Fax: 212-930-9725
 
Email: asmith@srff.com
   
(b)   If to the Majority in Interest, to:
    
IROQUOIS MASTER FUND LTD.
 
641 Lexington Avenue, 26th Floor
 
New York, NY 10022
 
Attn: Joshua Silverman
 
Fax: 212-207-3452
 
Email: jsilverman@icfund.com
     
IROQUOIS CAPITAL OPPORTUNITY FUND LP
 
641 Lexington Avenue, 26th Floor
 
New York, NY 10022
 
Attn: Scot Cohen
 
Fax: 212-207-3452
 
Email: scohen@icofund.com
   
With a copy by facsimile only to:
   
Grushko & Mittman, P.C.
 
515 Rockaway Avenue
 
Valley Stream, New York 11581
 
Fax: 212-697-3575
   
(c)   If to the Escrow Agent, to:
     
Sichenzia Ross Friedman Ference LLP
 
61 Broadway, 32d Floor

 
New York, NY 10006
 
Fax: 212-930-9725
 
Email: mross@srff.com

    
 
 

--------------------------------------------------------------------------------

 

[logo.jpg]
22762 Westheimer Parkway, Suite 515, Katy, Texas 77450
Tel:  +1 832 437 0329
          
or to such other address as any of them shall give to the others by notice made
pursuant to this Section 5.2.
 

5.3.           Interest.  The escrow funds held pursuant to this Escrow
Agreement shall not be held in an interest bearing account nor will interest be
payable in connection therewith.
  
5.4.           Assignment; Binding Agreement.  Neither this Escrow Agreement nor
any right or obligation hereunder shall be assignable by any party without the
prior written consent of the other parties hereto.  This Escrow Agreement shall
enure to the benefit of and be binding upon the parties hereto and their
respective legal representatives, successors and assigns.
 

5.5.           Invalidity.  In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal, or unenforceable in any respect for any reason, the validity,
legality and enforceability of any such provision in every other respect and of
the remaining provisions contained herein shall not be in any way impaired
thereby, it being intended that all of the rights and privileges of the parties
hereto shall be enforceable to the fullest extent permitted by law.
 

5.6.           Counterparts/Execution.  This Escrow Agreement may be executed in
any number of counterparts and by different signatories hereto on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute but one and the same instrument.  This
Escrow Agreement may be executed by facsimile transmission and delivered by
facsimile transmission.
  
5.7.           Escrow Agreement.  Each of the undersigned states that he has
read the foregoing Escrow Agreement and understands and agrees to it.
  
IN WITNESS WHEREOF, the undersigned have executed and delivered this Escrow
Agreement, as of the date first written above.
   

 
“COMPANY”
 
GLEN ROSE PETROLEUM CORPORATION
 
a Delaware corporation
       
By:
         
     
Andrew Taylor-Kimmins
   
President


 
 

--------------------------------------------------------------------------------

 

[logo.jpg]
22762 Westheimer Parkway, Suite 515, Katy, Texas 77450
Tel:  +1 832 437 0329
     

 
ESCROW AGENT:
     
SICHENZIA ROSS FRIEDMAN FERENCE LLP
     
By:
       
Name: Marc J. Ross, Partner


 
 

--------------------------------------------------------------------------------

 
 


[logo1.jpg]
                   
13-Jan-11
 
Pro Forma Budgets Q1 2011
                           
Forecast
   
Forecast
   
Forecast
   
Financial Year End 
(estimate)
 
Description
 
January
   
February
   
March
   
Totals
                           
Field Personnel
    59,056       59,056       59,056       216,550  
Field Expenses
    104,335       79,056       91,131       316,208                            
       
Total Field Operations
    163,391       138,112       150,187       532,758                          
         
Oil Production Bbls
    3,300       5,700       5,700       17,400  
Oil Sales Bbls
    3,600       6,000       5,700       18,330                                  
 
Total Oil Receipts
    155,220       175,500       292,500       808,744                          
         
Net Production Revenue
    (8,171 )     37,388       142,313       275,986                            
       
CapEx
    353,915       675,872       60,000       1,100,849  
Head Office & Regulatory
    255,486       176,736       181,343       728,381  
Payment of Exisiting A/P's
    202,357       115,000       0       317,357  
Partial Payment of Exisiting Legal
    25,000       25,000       25,000       75,000  
Repayment of Short Term Loans
    22,000       0       0       22,000  
Note Payments
    144,000       0       0       144,000  
Monthly Net Cash Flow
    (1,010,928 )     (955,220 )     (124,029 )     (2,090,177 )
Opening Cash Balance
    28,873       539,945       184,725       28,873                            
       
Inflow of Funds
                               
Short Term Loans -  A. Kimmins
    22,000       0       0       22,000  
Escrow Draw Down
    1,500,000       600,000       0       2,100,000  
Cum. Net Cash Flow
    539,945       184,725       60,696       60,696  



*Whitaker Chalk have taken responsibiulity for the Authorized Share error and
have agreed to cover the costs - we have allocated $20,000 to legal
   
 
 

--------------------------------------------------------------------------------

 